Exhibit 23.1 STS PARTNERS LLP CHARTERED ACCOUNTANTS The Board of Directors Delta Oil & Gas, Inc. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated April 12, 2010, relating to the consolidated balance sheets as at December 31, 2009 and 2008 and related consolidated statements of operations, comprehensive loss, changes in the stockholders' equity and cash flows for the years then ended of Delta Oil & Gas, Inc. appearing in the Annual Report on Form 10-K of Delta Oil & Gas, Inc. for the year ended December31, 2009. /s/ STS Partners LLP STS PARTNERS LLP CHARTER ACCOUNTANTS Vancouver, British Columbia December 17, 2010
